Case: 1:19-cv-04189 Document #: 1-1 Filed: 06/21/19 Page 1 of 5 PageID #:4




                   Exhibit A
                                                 Case: 1:19-cv-04189 Document #: 1-1 Filed: 06/21/19 Page 2 of 5 PageID #:4
                                                                                      12-Person Jury


                                                                                                                                   FILED
                                                                                                                                   4/26/2019 3:54 PM
                                                                                                                                   DOROTHY BROWN
                                                                                                                                   CIRCUIT CLERK
                                                                                                                                   COOK COUNTY, IL
FILED DATE; 4/26/2019 3:54 PM 2019L004515




                                                                                                                                               30034
                                            ATTORNEY CODE # 04771                                                                   2019L004515


                                            STATE OF ILLINOIS                                                                               4844184
                                                                                       )SS:
                                            COUNTY OF COOK

                                                              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                    COUNTY DEPARTMENT,LAW DIVISION

                                            MARYANN WENDT                                             )
                                                                                                      )
                                                                              Plaintiff               )
                                                                                                      )
                                            V.                                                        )    NO.
                                                                                                      )
                                                                                                      )      2019L004515
                                             JO-ANN STORES, LLC;                                      )
                                                                                                      )
                                                                              Defendants              )

                                                                         PLAINTIFF
                                                                                 ' S COMPLAINT AT LAW

                                            NOW COMES the Plaintiff, MARYANN WENDT, by her attorneys HORWITZ,HORWITZ

                                            AND ASSOCIATES, LTD., and complaining of the Defendant Jo-Ann Stores, LLC, alleges as

                                            follows:

                                            1. That on or about July 4, 2018, and prior thereto, the Defendant(s) owned, possessed,

                                                 managed, maintained, constructed, installed and controlled and/or had duty to possess,

                                                 operate, manage, maintain, construct, install and control, both directly and indirectly,

                                                 individually and through their agents, servants and employees, certain premises located at

                                                 approximately 20 Countryside Plaza, in the City of Countryside, County of Cook and State of

                                                 Illinois.
                                              Case: 1:19-cv-04189 Document #: 1-1 Filed: 06/21/19 Page 3 of 5 PageID #:4




                                             2. That on or about July 4, 2018, and prior thereto, there was a firm or corporation other than
FILED DATE: 4/26/2019 3:54 PM 2019L004515




                                                Defendant(s) that owned, possessed, operated, managed, maintained and controlled and/or

                                                had a duty to possess, operate, manage, maintain and control, both directly and indirectly,

                                                individually and through their agents, servants and employees, certain premises that included

                                                a certain located at approximately 20 Countryside Plaza, in the City of Countryside, County

                                                of Cook and State of Illinois.

                                            3. That on or about July 4, 2018, and prior thereto, there Defendant(s) contracted with a firm

                                                corporation that owned, possessed, operated, managed, maintained and controlled and/or had

                                                a duty to possess, operate, manage, maintain and control, both directly and indirectly,

                                                individually and through their agents, servants and employees, certain premises that included

                                                a certain located at approximately 20 Countryside Plaza, in the City of Countryside, County

                                                of Cook and State of Illinois.

                                            4. That at aforesaid time and place, Plaintiff MaryAnn Wendt was an invitee at the

                                                aforementioned premises.

                                            5. That the aforesaid Defendant(s) had a duty to exercise reasonable care for the safety of the

                                               Plaintiff.

                                            6. That at the aforesaid time and place, the Defendant had a duty to comply with the

                                               Restatement (Second) of Torts§ 343(1965)and each of its subparts.

                                            7. That the aforesaid Defendant(s) were then and there guilty of one or more of the following

                                               acts and/or omissions:

                                               a) Failed to place or operate said aisle in a safe, suitable and proper manner so as to give

                                                   proper and adequate protection to the life and limb of any person or persons employed or

                                                   engaged thereon
                                              Case: 1:19-cv-04189 Document #: 1-1 Filed: 06/21/19 Page 4 of 5 PageID #:4




                                                b) Failed to provide, erect or place the aforementioned aisle in a safe, suitable and proper
FILED DATE: 4/26/2019 3:54 PM 2019L004515




                                                    manner so as to give adequate protection to the plaintiff and others similarly situated on

                                                    or about the said store.

                                                c) Created obstructions

                                                d) Failed to adequately maintain the aisle;

                                                e) Failed to place and/or maintain the aisle in a condition that was reasonably safe;

                                                f) Allowed the floor to become slippery;

                                                g) Allowed the floor to become sticky;

                                                h) Utilized incorrect wax for commercial traffic;

                                                i) Permitted aisle to be a tripping hazard.;

                                               j) Placed merchandise in the walking area

                                                k) Permitted conditions to exist that caused or contributed to cause the aisle to be a tripping

                                                    hazard;

                                                1) Failed to maintain the aforementioned aisle in a condition that was reasonably safe;

                                                m)Failed to maintain the aisle with adequate frequency;

                                                n) Failed to have a policy/ procedure to prevent the aforementioned a-m;

                                                o) Failed to warn to prevent the aforementioned a-m;

                                            8. That as a result of the aforementioned, Plaintiff fell and was injured.

                                            9. That one or more of the aforesaid acts or omissions constituting legal misconduct of the

                                               Defendant(s) was a proximate cause of said occurrence and Plaintiff(s) personal injuries as

                                               hereinafter mentioned,

                                            1 0. That as a direct and proximate result of one or more of the aforesaid acts and/or omissions of

                                               the Defendant(s), the Plaintiff then and there sustained severe and permanent injuries, both
                                              Case: 1:19-cv-04189 Document #: 1-1 Filed: 06/21/19 Page 5 of 5 PageID #:4




                                                internally and externally, and was and will be in the future hindered and prevented in whole
FILED DATE: 4/26/2019 3:54 PM 2019L004515




                                                or in part from attending to usual duties and affairs, and has lost and in the future will lose,

                                                the value of that time, and has suffered a loss of earning capacity, as aforementioned.

                                                Further, that the Plaintiff also suffered great pain and anguish both in mind and body, and

                                                will in the future continue to so suffer; the Plaintiff further expended and became liable for

                                                and will in the future expend and become liable for large sums of money for medical care

                                                and services endeavoring to become healed and cured of said injuries.

                                            WHEREFORE,the Plaintiff(s) demand judgment against the Defendant(s) in a dollar amount to

                                            satisfy the jurisdictional limitation of this court, and in such additional amounts as the Court shall

                                            deem proper, plus the costs of this action.

                                                                                    Clifford Horwitz


                                                                                   Clifford W. Horwitz
                                                                                   Horwitz, Horwitz, and Associates, LTD.
                                                                                   25 E. Washington, Suite 900
                                                                                   Chicago, IL 60602
                                                                                   Office:(312) 372-8822
                                                                                   Email: clmail@horwitzlaw.com
